Judgment reversed and new trial ordered, with costs to the appellant to abide the event, on the ground that there was an issue of fact with respect to the negligence of the defendant and the contributory negligence of the infant plaintiff. Present —■ Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ.; Merrell, J., dissents on the ground that in his opinion no sufficient act of negligence of the defendant was shown, and further that it did not appear that the automobile which struck the infant plaintiff was the automobile of the defendant.